Citation Nr: 0415926	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether a January 1998 rating decision which reduced the 
veteran's extra-schedular 100 percent evaluation based on 
individual unemployability to a 60 percent schedular 
evaluation, effective April 1, 1998, was proper.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic joint disease of the lumbosacral spine with chronic 
back pain, associated with residuals of a left knee injury 
with ligament damage.

3.  Entitlement to service connection for dental trauma, for 
dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 22, 1986, 
to May 15, 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1998, March 2001, and August 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.  The veteran was 
scheduled for a videoconference hearing with a Veterans Law 
Judge in April 2004, but failed to report and did not request 
that the hearing be rescheduled.  The Board believes all due 
process requirements have been met with regard to the hearing 
request.

The veteran's claims regarding service connection for dental 
treatment for dental treatment purposes, and an increased 
rating for his service-connected back disability are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.



FINDINGS OF FACT

1.  A July 1993 Board decision granted the veteran's claim 
for a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU), which was 
effectuated in a September 1993 rating decision that awarded 
an extra-schedular 100 percent evaluation, effective from 
October 1, 1990.

2.  From the time the veteran was granted a 100 percent 
extra-schedular TDIU rating, his service-connected 
disabilities included a left knee injury with ligament 
damage, evaluated as 30 percent disabling from October 1, 
1990; peripheral neuropathy of the left lower extremity due 
to nerve damage, evaluated as 30 percent disabling from 
October 23, 1989, to October 23, 2001, and as 40 percent 
disabling thereafter; and traumatic joint disease of the 
lumbosacral spine with chronic back strain, evaluated as 10 
percent disabling from August 27, 1991.

3.  In October 1997, the RO proposed to reduce the veteran's 
extra-schedular 100 percent evaluation based upon individual 
unemployability, on the basis that the evidence failed to 
show that he was unemployable because of his service-
connected disabilities alone.

4.  At the time of the January 1998 RO decision to reduce the 
veteran's extra-schedular 100 percent evaluation based on 
individual unemployability to a 60 percent schedular 
evaluation, actual employability was not established by clear 
and convincing evidence.


CONCLUSION OF LAW

The reduction of the veteran's extra-schedular 100 percent 
evaluation based on individual unemployability, effective 
April 1, 1998, did not fully comport with applicable 
regulations; and therefore the extra-schedular 100 percent 
rating from that date must be restored.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.340, 
3.341, 3.343, 3.344, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In March 2001, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 1998 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish restoration of 
the extra-schedular 100 percent evaluation based on 
individual unemployability.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2003 SSOC 
contained the new duty-to-assist regulations codified at 38 
C.F.R. § 3.102 and 3.159 (2003).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Propriety of Reduction of Extra-Schedular 100 Percent 
Evaluation based on Individual Unemployability, effective 
April 1, 1998

A.  Factual Background

In December 1988, the RO granted service connection for a 
left knee disability, described as osteochondroma-ileotibial 
band syndrome, and awarded a 20 percent disability evaluation 
under Diagnostic Code 5257.  The veteran appealed for an 
increased disability evaluation.  In a July 1989 rating 
action, the RO awarded a maximum 30 percent evaluation to the 
veteran's service-connected left knee disability.  At an 
August 1989 hearing, and in a January 1991 written statement, 
the veteran's accredited service representative maintained 
that an extra-schedular rating should be considered for the 
veteran's postoperative left knee.  

In November 1990, the RO awarded service connection and a 30 
percent disability evaluation for left lower extremity nerve 
damage, due to the veteran's service-connected left knee.  

In December 1990, the RO received the veteran's Application 
for Increased Compensation based on Unemployability (VA Form 
21-8940).  The veteran indicated that his disability affected 
his full-time employment in May 1987, when he last worked 
full time and became too disabled to work.  The veteran 
reported earning $15,600 in 1985, prior to entering service, 
when he worked in the oil fields, and indicated that he had 
not been employed since his discharge from service.  He said 
he left his last job because of his disability and tried to 
obtain employment since he became too disabled to work.  The 
veteran indicated that in 1988 he worked in an automobile 
dealer's body shop for one week but was unable to continue 
because of his leg and, in July 1990, did maintenance work.  
The veteran had completed four years of high school and had 
no other training and education.

In November 1991, the RO granted service connection for a 
back disability secondary to the veteran's service-connected 
left knee disability, and awarded a 10 percent disability 
evaluation.

VA vocational rehabilitation records, dated from 1992 to 
1993, indicate that during 1992 the veteran was enrolled at 
the University of Wyoming in a secondary education program to 
teach industrial education.  It was noted that his last date 
of attendance was in November 1992 due to mitigating 
circumstances.  An undated note in the file indicates he 
terminated his college enrollment at that time.  In June 
1993, the veteran had not shown up for classes or responded 
to inquiries regarding his education plans, and his case was 
closed.

In a July 1993 decision the Board, in pertinent part, granted 
the veteran's claim for a TDIU.  At that time, the Board 
noted that after reconstructive surgery on the left knee 
cruciate ligament and the development of secondary peroneal 
nerve palsy in October 1989, it was medically determined in 
January 1990 that the veteran was unable to perform manual 
work and unable to work for ten months.  In March 1990, it 
was determined that he would be totally disabled for at least 
another three months.  In September 1990, a VA treating 
physician said the veteran was still 100 percent disabled.  
It was also noted at that time that the veteran was able to 
begin on a vocational rehabilitation program, starting in 
January 1991, to train for a job in which he would not have 
to walk or be on his feet.  It was thought the veteran would 
do well at an occupation where he could sit and work.  

The 1993 Board decision further reflects that the veteran had 
a high school formal education and that his only job after 
service was as an automobile repairer and painter for a 
dealership from June to October 1987.  It was noted that an 
October 1991 VA examination report indicated the veteran last 
worked in 1988, but did not describe the job.  In October 
1991, the veteran was a full-time student, in his sophomore 
year in a vocational rehabilitation program at the University 
of Wyoming, where he studied secondary education and 
industrial arts.  The Board at that time observed that there 
was no indication the veteran had completed his studies.

A September 1993 rating decision effectuated an extra-
schedular 100 percent rating based on individual 
unemployability, effective from October 1, 1990.  In reaching 
its conclusion, the RO noted the VA medical evidence 
indicating that the veteran was unable to perform manual work 
and was unable to work in January, March, and September 1990.  
It was further noted that in September 1990 the VA treating 
physician found the veteran 100 percent disabled, and the 
doctor indicated that the veteran was able to start a 
vocational rehabilitation program in January 1991, to train 
for a job in which he would not have to walk or be on his 
feet.  Further, it was noted that the veteran would do well 
in a sedentary occupation.  The RO said that Vocational 
Rehabilitation information indicated the veteran was not in 
training since November 1992.  The RO also noted that the 
veteran's mother implied he was interested in reapplying for 
admission to school, but he had not responded to contacts 
from Vocational Rehabilitation.  

In November 1993, the veteran underwent VA examination.  Upon 
examination, the VA examiner diagnosed degenerative joint 
disease of the (left) knee with new posterior cruciate 
ligament tear and paralysis of the external popliteal nerve.  
In the VA examiner's opinion, the veteran would be able to do 
sedentary employment but, in his current state, any type of 
activity was thought to probably aggravate his knee.  The VA 
examiner thought a better plan was to repair the veteran's 
posterior cruciate and have him undergo physical therapy and 
then see how much more strength he gained in the knee 
stability.

In a February 1994 rating decision, the RO confirmed and 
continued the veteran's extra-schedular 100 percent 
evaluation based upon his individual unemployability.

In February 1995, the veteran submitted a signed Employment 
Questionnaire (VA Form 21-4140) dated in November 1994.  He 
indicated that he was not employed by VA or others, or self-
employed, during the past year.

In February 1996, the veteran submitted another VA Form 21-
4140.  He indicated that he had no employer and that he was 
not employed by VA or others, or self-employed, in the past 
year.

In September 1996, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran said he was totally disabled due to his left knee and 
low back problems.  It was also noted that a seizure 
disorder, which caused occipital headaches and photophobia, 
had started three months earlier and that medication was 
prescribed.  Upon examination, the VA examiner said the 
veteran had multiple problems including his left knee and low 
back with chronic myofascial strain and recent seizure 
disorder of unknown etiology, although a family history of 
seizures was noted.  As to his ability to work, the examiner 
said the veteran was only a short distance away from getting 
his teaching certificate but would be unable to do heavy 
lifting, pushing, pulling, and bending, though he could do 
activities that required his brain over his brawn.

In December 1996, the RO requested that a field examination 
be conducted to obtain evidence to determine the veteran's 
feasibility for gainful employment.  According to the RO's 
request, records showed the veteran had not worked since 
approximately October 1993, when he worked for Gerrity Gas 
and Oil Company and the Gibson Enterprises as a pumper.  The 
September 1996 VA examination report indicated the veteran 
was close to completing his teaching certificate.  A 
vocational rehabilitation file showed the veteran was 
enrolled in classes at the University of Wyoming in the fall 
of 1994, at least on his own; although it did not appear he 
received Chapter 31 educational benefits.  The RO requested 
verification of the veteran's educational status and whether 
he had performed any employment since October 1993, including 
the addresses of the Gerrity Gas and Oil Company and Gibbson 
Enterprises.  Those companies were to be contacted to 
determine the specific dates of the veteran's employment and 
why he left.  

A March 1997 VA field examination report reveals that the 
veteran walked with a noticeable limp and was pleasant and 
articulate.  He said he had been pursuing a bachelor's degree 
in education in 1993 under the VA's Chapter 31 vocational 
rehabilitation program.  He needed approximately twelve 
credits, including his student teaching.  Since he attended, 
requirements for the degree had changed, and he now needed 
more schooling.  In 1993, the veteran said he was divorced 
and quit school because he had $18,000 in bills from the 
divorce.  At the time of his divorce, he went to work and 
later signed up for some classes at the University of Wyoming 
in 1994, but never attended.  According to the VA field 
examiner, the veteran's educational situation was the same as 
it was in 1993, aside from the change in degree requirements.  

Further, the VA field examination report reflects that, after 
his schooling, the veteran said he worked as a "pumper" in 
the oil fields, checking the wells and readings on the gas, 
oil, and water production.  He worked for Gibson Enterprises, 
which subcontracted to Gerrity Gas and Oil.  His work 
involved climbing tanks, and the veteran said he worked for 
eight months to pay bills and left under good terms.  He said 
both companies asked him to remain.  He was unable to recall 
the address of Gibson or Gerrity.  The VA field examiner 
commented that it was unnecessary to contact either company, 
as the veteran did not claim his physical disability 
interfered with his work in a serious way or had anything to 
do with his leaving those jobs.  According to the veteran, he 
worked for these companies because of financial need and quit 
work after the bills from his divorce were paid.  Since then, 
the veteran said he had not worked in any kind of job.  VA 
treated him, and he was last seen in December 1996.  The 
veteran was also diagnosed with epilepsy and had his first 
seizure in July 1996.  He remarried in January 1996, and his 
wife worked full time as a waitress.  He cared for the three 
children and spent some time attempting to produce crafts, 
such as cribbage boards made from the antler of a moose.  
While the VA field examiner did not personally view these 
crafts, it was unclear that the veteran sold anything and it 
was noted that he certainly made no appreciable amount of 
money from the production.  

In an October 1997 rating decision, the RO reviewed the 
veteran's continued entitlement to the TDIU benefits.  It 
considered findings in VA examinations performed in October 
1991, December 1993, and September 1996 and the March 1997 
field examination report.  The RO indicated that in September 
1995 VA was advised that the veteran was employed in 1993 and 
that subsequent information was received which showed the 
veteran was employed by the Gerrity Oil and Gas Corporation 
from March 30 to October 25, 1993, when he earned 
approximately $9,500 (although the origin of the RO's 
information does not appear to currently be in the claims 
file).  The RO proposed to reduce the veteran's extra-
schedular 100 percent evaluation to a 60 percent schedular 
evaluation. 

In an October 1997 letter, the RO advised the veteran of the 
proposed disability rating reduction from an extra-schedular 
100 percent evaluation to a 60 percent schedular rating.  He 
was advised that he might submit additional evidence or, 
within thirty days, request a personal hearing regarding the 
proposed reduction.  The RO advised the veteran that, unless 
he responded within sixty days, it would be assumed that he 
had no additional evidence and did not want a hearing.  

In a January 1998 rating decision, the RO reviewed the 
veteran's continued entitlement to the ratings assigned and 
to TDIU benefits.  The RO continued the combined 60 percent 
schedular rating (for left knee injury with ligament damage 
and for peripheral neuropathy of the left lower extremity due 
to nerve damage, each evaluated as 30 percent disabling; and 
traumatic joint disease of the lumbosacral spine with chronic 
back strain, evaluated as 10 percent disabling); and reduced 
the veteran's extra-schedular 100 percent evaluation based on 
individual unemployability effective April 1, 1998.  The 
veteran perfected his appeal as to the RO's action.

VA medical records dated from February 1998 to August 1999 
indicate that in February 1998 the veteran's medical problems 
included epilepsy, chronic back pain, chronic left knee pain 
(for which he had six surgeries from 1988 to 1992) and 
alcohol dependence.  An August 1998 clinical record reflects 
that the veteran was seen for a six-month follow up visit.  
Right arm palsy was noted, and his anti-seizure medication 
was changed.  The veteran used a heating pad on his back with 
good pain relief.  His knee recently gave out and he fell, 
but there was no severe damage and he now wore a brace.  The 
assessment was chronic knee pain and epilepsy.

At his June 1998 personal hearing at the RO, the veteran 
testified that he only worked for Gibson Enterprises for 
approximately two and one half months in the winter of 1992, 
to pay for fees associated with his divorce and successful 
custody fight for his son.  He said he drove a truck for 
Garrity and also climbed tanks but had a problem with it and 
quit.  He said he worked for Gibson Oil for about two and one 
half months and then worked for Garrity, where pay was less 
but routes were shorter.  The veteran said during that time 
he experienced big problems with arthritis while climbing and 
his leg was not healed, so he quit the job.  Shortly 
thereafter, he said VA advised him that he had been awarded a 
100 percent disability evaluation.  He was in school at that 
time studying education, and later quit without completing 
his degree.  

Further, the veteran testified that he used some of the VA 
award to repay his mother for fees she paid in his custody 
fight, and had not worked since.  The veteran said he left 
both positions due to his disability.  He left Gibson because 
routes are smaller and a truck was not provided.  His state 
drivers license prohibits his driving a four-speed vehicle, 
thus the Garrity job was also difficult because he was not 
provided with an automatic transmission vehicle.  The veteran 
said his left knee and leg disability had not improved since 
that time and he had little feeling in it.  VA prescribed 
medications for his back pain, for which he soaked in a tub 
several hours a day and used a heating pad.  He had recently 
developed a seizure disorder that requires he take anti-
seizure medication.  As to whether he was able to work in a 
sedentary job, the veteran said his back presented a problem, 
as he was unable to get up due to back stiffness after 
sitting for long periods of time.  He said he had no left 
foot feeling, which caused him to slip.

B.  Analysis

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court of Appeals 
for Veterans Claims, in Brown v. Brown, 5 Vet. App. 413, 420 
(1993), has interpreted the provisions of 38 C.F.R. § 4.13 
(2003) to require that in any rating reduction case it must 
be ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a)(c).  The burden of proof is on VA to 
establish that a reduction is warranted by a preponderance of 
the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In reaching its decision, the Board has considered the 
complete history of the disability in question, as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran. 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

Current regulations provide that "[i]n reducing a rating of 
100 percent service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence."  38 C.F.R. § 3.343(c) 
(2003).

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that the 
veteran was informed of the "detailed reasons" for the 
extra-schedular 100 percent reduction to a schedular 60 
percent rating as required by the provisions of 38 C.F.R. § 
3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (April 1, 1998).  See October 30, 1997, notice 
letter as to the proposed extra-schedular rating reduction.  
Thus, the requisites of 38 C.F.R. § 3.105(e) appear to have 
been satisfied in this case.

In Kitchens v. Brown, 7 Vet. App. at 324, the Court stated 
"[i]n order for the VA to reduce certain service- connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied."  This regulation is applicable 
in the instant case, since these regulatory provisions apply 
to ratings that have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. § 
3.344(a),(c); Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  The 30 percent 
disability evaluation for the veteran's service-connected 
left knee injury with ligament damage was legally in effect 
from October 1 1990; the 30 percent disability evaluation for 
the veteran's peripheral neuropathy of the left lower 
extremity due to nerve damage was effective from October 23, 
1989; and the 10 percent evaluation for the veteran's 
traumatic joint disease of the lumbosacral spine with chronic 
back strain was effective from August 28, 1991.  The 
veteran's extra-schedular 100 percent evaluation was 
effective from October 1, 1990, a period substantially more 
than five years before the proposed reduction.

At time of the RO's January 1998 reduction of the extra-
schedular 100 percent rating for individual unemployability, 
the veteran's service-connected disabilities involved his 
left knee injury with ligament damage and his peripheral 
neuropathy of the left lower extremity, each evaluated as 30 
percent disabling, and his traumatic joint disease of the 
lumbosacral spine with chronic back strain, evaluated as 
10 percent disabling.  He did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration of a 
TDIU on a schedular basis.  Irrespective of whether the 
schedular requirement is met, a TDIU is assignable if it is 
determined that the veteran was unemployable as a result of 
his service-connected disabilities.  See 38 C.F.R. §§ 3.321, 
4.16(b).

The record reflects that the veteran had some college 
education and that he apparently last worked in 1992 or 1993 
as a pumper for a gas company.  He also worked as an 
automobile painter and repairer, and did maintenance work.

The September 1996 VA examination report that evidently led 
to the termination of the TDIU rating effective from April 1, 
1998, shows no significant change in the severity of the 
veteran's service-connected left knee and back disabilities.  
He continued to have significant back and knee disorders.  
Moreover, there has been no documented change in the 
veteran's unemployment status.  In fact, in 1994 and 1996, 
the veteran advised the RO that he had not worked for VA or 
others in the past year.  In 1996, the VA examiner noted 
that, while the veteran was a short distance away from 
getting a teaching certificate, the veteran was unable to do 
any heavy lifting, pushing, pulling, and bending, but was 
able to do activities that required brain over brawn.  In 
March 1997, the VA field examiner specifically stated that 
the veteran's education status was unchanged since 1993 and 
he made no appreciable amount of money from his craft 
production efforts.  Furthermore, in June 1998, the veteran 
testified that he last worked in 1992 and that the jobs 
lasted for only a few months because of his service-connected 
left leg limitations.

The Board respectfully observes that, in reducing the 
veteran's extra-schedular 100 percent rating, effective April 
1, 1998, the RO did not give proper weight to the provisions 
of 38 C.F.R. § 3.343 which address continuance of total 
disability ratings.  Under 38 C.F.R. § 3.343(c), when 
determining whether an extra-schedular 100 percent rating 
based on individual unemployability is to be reduced, caution 
must be exercised that actual employability is established by 
clear and convincing evidence.  

In accordance with 38 C.F.R. § 3.343, in assessing the 
propriety of a total rating reduction, analytically, the 
Board must start with the proposition that the veteran was 
unemployable.  Only if there is clear and convincing evidence 
of actual employability, may TDIU benefits be properly 
discontinued.  The question thus before the Board is not 
whether the evidence establishes eligibility for TDIU 
benefits but, rather, whether clear and convincing evidence 
shows that the veteran was employable when his extra-
schedular 100 percent benefits were discontinued.

At the time of the extra-schedular 100 percent rating 
reduction, the veteran's service-connected disabilities 
included two left knee disabilities, each evaluated as 30 
percent disabling, and a back disability, evaluated as 10 
percent disabling.

At the time of the extra-schedular 100 percent rating 
reduction, there was no evidence that the veteran could 
perform substantially gainful employment (i.e., that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
evidence of record did not show that actual employability was 
established by clear and convincing evidence as required 
under 38 C.F.R. § 3.343(c).  In the judgment of the Board, 
the RO's reduction of the extra-schedular 100 percent 
evaluation based on individual employability to a 60 percent 
schedular evaluation was contrary to the evidence and 
controlling legal authority, and such rating reduction must 
be set aside.  As a result, the Board concludes that 
restoration of an extra-schedular 100 percent evaluation is 
warranted, effective from April 1, 1998. 

A review of the record at the time of the January 1998 RO 
determination to terminate the veteran's TDIU benefits does 
not establish that actual employability was shown by clear 
and convincing evidence.   

At the time of the TDIU termination, there was no evidence 
that the veteran could perform substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The evidence did not show 
that actual employability was established by clear and 
convincing evidence (38 C.F.R. § 3.343).  In the judgment of 
the Board, the RO's termination of the TDIU rating was 
contrary to the evidence and controlling legal authority, and 
such rating reduction must be set aside.  Consequently, the 
Board concludes that restoration of an extra-schedular 
100 percent rating based upon individual unemployability is 
warranted, effective from April 1, 1998.


ORDER

Restoration of the veteran's extra-schedular 100 percent 
evaluation based on individual unemployability from April 1, 
1998, is granted.


REMAND

The veteran seeks an increased rating for his service-
connected back disability, currently evaluated as 10 percent 
disabling under Diagnostic Code 5010-5295.  In conjunction 
with his claim received in October 2000, the RO afforded the 
veteran a private orthopedic examination in December 2000 
that was performed by Dr. M.R.R.  At that time, clinical 
findings included flexion to 70 degrees, full extension and 
normal bending, and degenerative disc disease of the 
lumbosacral spine was diagnosed.  

Subsequently, a January 2001 VA radiology report of a 
magnetic resonance image (MRI) of the veteran's lumbar spine 
included an impression of subtle posterior subluxation of the 
body of L5 on S1 associated with broad-based bulging of the 
annulus fibrosis and effacement of S1 roots.  In August 2002, 
Dr. M.R.R. re-examined the veteran, at which time clinical 
findings included full range of lumbar spine motion, with 
tenderness to palpation in the paraspinous muscles, and no 
spasm.  However, in April 2003, the RO afforded the veteran a 
private neurological examination performed by Dr. K.H. who 
said clinical findings did not reflect that the veteran had 
reflex sympathetic dystrophy but the veteran described having 
"causalgic burning down the posterior thighs" and had 
"known lower lumbar upper-sacral radiculopathy".  The 
veteran also complained of back pain and Dr. K.H. opined that 
the veteran was employable "[a]ssuming that his back pain 
could be managed".  The neurologist said if the veteran was 
"unable to have his low back pain controlled to where he 
cannot sit, this makes it unlikely that he will have much 
success in pretty much any type of job."  The Board notes 
that the veteran has not been expressly examined for his 
service-connected back disability in over three years, since 
December 2000, and it is unclear whether the recently 
described symptoms of his back disorder are manifestations of 
the veteran's service-connected back disability or 
manifestations of a non-service-connected disorder.   

The RO has evaluated the veteran's service-connected lumbar 
muscle strain under the diagnostic code that rates impairment 
resulting from lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5295 (2002) prior to September 26, 2003; 
38 C.F.R. § 4.71a, DC 5237 (2003), effective September 26, 
2003.  However, in view of the veteran's recent complaints of 
numbness and tingling in his legs, the Board is of the 
opinion that the adjudication of his increased-rating claim 
for his service-connected low back disability should also 
include consideration of Diagnostic Code 5293, that rates 
impairment resulting from intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, DC 5293 (2002), prior to September 26, 
2003; 38 C.F.R. § 4.71a, DC 5243 (2003), effective September 
26, 2003.

In this regard, the Board observes that on September 23, 
2002, an amendment became effective regarding sections of the 
VA's Schedule for Rating Disabilities pertaining to 
evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002).  Further, the schedular criteria 
by which service-connected back disabilities are rated also 
changed during the pendency of the veteran's appeal.  These 
new criteria were effective on September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235-5243).  While the RO provided the 
veteran with the new rating criteria in the November 2003 
SSOC, it does not appear to have considered the new criteria 
in evaluating his back disability.  More important, as noted 
above, the veteran has not been afforded new examinations 
regarding his service-connected back disability since 
December 2000, and no examiner has been asked to evaluate the 
veteran's back disability in light of the new rating criteria 
effective September 26, 2003.  In the interest of fairness 
and due process the Board believes this should be done, prior 
to final consideration of the veteran's claim on appeal.

Finally, in an August 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
dental trauma, for dental treatment purposes.  In December 
2003, the veteran submitted an Appeal to the Board of 
Veterans' Appeals (VA Form 9) that, in pertinent part, 
expressly disagreed with the RO's denial of his claim for 
dental benefits.  At that time, the veteran also requested to 
testify at a hearing at the RO before a Veterans Law Judge.

In a January 2004 letter, the RO acknowledged receipt of his 
notice of disagreement (NOD) regarding the decision as to his 
dental claim, and requested that he indicate whether he 
wanted his claim reviewed by a Decision Review Officer (DRO).  
In a signed statement dated in January 2004, the veteran 
requested that a DRO review his claim.  Nevertheless, as the 
veteran has submitted a timely NOD as to the issue of service 
connection for dental trauma, for dental treatment purposes, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review of the RO's 
denial of the claim by the Board, and bestows jurisdiction on 
the Court, so the Board must remand such issue to the RO, for 
issuance of an SOC)

Thus, due process, demands that this case be REMANDED to the 
RO for the following actions:

1.	The appellant should be contacted and 
invited to submit any additional evidence he 
may have in support of his claim.

2.	The RO should issue a statement of the case 
regarding the issue of entitlement to 
service connection for dental trauma, for 
dental treatment purposes.  If, and only if, 
the veteran completes his appeal by filing a 
timely substantive appeal as to this issue, 
the claim should then be returned to the 
Board.

3.	The RO should schedule the veteran for 
appropriate examinations (e.g., orthopedic 
and neurologic) to determine the current 
severity of his service-connected traumatic 
joint disease of the lumbosacral spine with 
chronic back pain associated with left knee 
injury with ligament damage.  All indicated 
tests and studies should be performed and 
all objective findings of chronic disability 
should be reported in detail.  A detailed 
medical history relevant to the back 
disability at issue should be obtained.  All 
manifestations of current back disability 
should be described in detail, including any 
orthopedic and neurologic residuals found to 
result from the service-connected traumatic 
joint disease of the lumbosacral spine with 
chronic back pain associated with left knee 
injury with ligament damage.  (1) The 
examiner(s) should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  (2) 
An opinion should be provided regarding 
whether pain due to the service-connected 
back disability significantly limits 
functional ability during flare-ups or with 
extended use.  See Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  (3) It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain and 
other symptoms reported by the veteran.  (4) 
The examiner(s) also should indicate whether 
the affected joints exhibit weakened 
movement, excess, fatigability, or 
incoordination that could be attributed to 
the service-connected back disability.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). (5) 
If, and only if, intervertebral disc 
syndrome is found to be present, the 
examiner should discuss the frequency and 
severity of any recurring intervertebral 
disc syndrome attacks, if found to be 
present, as well as the nature and extent of 
intermittent relief.  In discussing the 
severity of any such attacks, the examiner 
should illuminate on the presence or absence 
of the following symptomatology: persistent 
symptoms compatible with sciatic neuropathy, 
characteristic pain, and demonstrable muscle 
spasm; absent ankle jerk; or other 
neurological findings appropriate to the 
site of the diseased disc.  The examiner(s) 
is (are) also specifically asked to provide 
a discussion of the frequency of any 
incapacitating episodes of intervertebral 
disc syndrome (e.g., periods of acute signs 
and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed by 
a physician and treatment by a physician) in 
the past 12 months.  (6) Further, the 
examiner(s) should discuss the presence, or 
absence, of any ankylosis of the veteran's 
thoracolumbar spine or of his entire spine.  
(7) Additionally, in rendering an opinion 
regarding the veteran's ability to work, the 
examiner(s) is(are) requested to address the 
opinion expressed by Dr. K.H. on page three 
of his April 2003 medical report.  A 
rationale should be provided for all 
opinions expressed.  The claims folder, 
including a copy of this remand, should be 
made available to the examiner(s) for review 
prior to the examination and the examination 
report(s) should indicate whether the 
veteran's medical records were reviewed.

4.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 
U.S.C. §§ 5100- 5103A, 5106-7 (West 2002)) 
is completed. 

5.	Thereafter, the RO should readjudicate the 
issue of entitlement to a rating in excess 
of 10 percent for traumatic joint disease of 
the lumbosacral spine with chronic back pain 
associated with left knee injury with 
ligament damage.  If the benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the November 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



